Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the amendment entered on February 16, 2022.
Response to Arguments
While the claims do recite a Judicial Exception of a contract the amendments were sufficient to make it a practical application since all the blockchain elements combined for something more.
The amendments were sufficient to overcome Cella and Wright which did not have the level of detail regarding the addresses on the blockchain that is now present in the claims.
Reasons for Allowance
Claims 1-5, 7-12, 15, 16, and 19-25 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Cella (USPG 2020/0294,128) and Wright et al. (U.S. Patent 10,659,223) which teach using a smart contract to distribute assets to designated beneficiaries after the death of the designated party.  They do not teach the details disclosed about which smart contract is on which blockchain being combined with the verification of the validity of the beneficiary wallets.  
Regarding claims 1, 10, and 16
Cella and Wright taken individually or in combination with other prior art of record fails to teach or render obvious the details disclosed about which smart contract is on 
Regarding all other claims:
	Since claims 2-5, 7-9, 11, 12, 15 and 19-25 are dependent upon claims 1, 10, or 16 respectively, these claims are also found allowable.
Regarding all allowed claims:
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696